Case 2:19-cv-11904-TGB-RSW ECF No. 25, PageID.377 Filed 12/22/20 Page 1 of 17




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 WILLIAM WEHBE,                                     2:19-cv-11904

                  Plaintiff,
                                             ORDER GRANTING
       v.                                 DEFENDANT’S MOTION TO
                                                DISMISS
 WESCAST INDUSTRIES, et al.,

                  Defendant.


      The doctrine of judicial estoppel precludes a party from making an
argument that contradicts a prior position the party took in an earlier

stage of the litigation. In the bankruptcy context, unless it can be shown

that the party’s earlier position was taken due to mistake or in an
absence of bad faith, judicial estoppel precludes a party from such

gamesmanship when a bankruptcy court has adopted a position contrary

to what the party has represented in a district court. Here, Defendant

Wescast Industries moves for a judgment on the pleadings on the basis

that while Plaintiff William Wehbe’s Chapter 13 bankruptcy proceedings

were pending, he failed to disclose to the bankruptcy court this suit

alleging employment discrimination and retaliation claims. As such, the

Court considers whether Plaintiff’s omission of this suit was made in the

absence of bad faith or the product of mistake, which could avoid the

application of judicial estoppel. The Court finds that Plaintiff did not

                                     1
Case 2:19-cv-11904-TGB-RSW ECF No. 25, PageID.378 Filed 12/22/20 Page 2 of 17




establish mistake nor an absence of bad faith and therefore his claims

are judicially estopped. Defendant’s motion to dismiss is GRANTED.

                                I.   Background

      In the fall of 2018, Defendant hired Plaintiff as a plant manager of

one of its subsidiaries. ECF No. 5, PageID.29; ECF No. 22, PageID.290.

With a graduate degree in the relevant field, experience managing large

groups of people and interacting with executives, managers, and general

employees, Plaintiff was assigned to manage two of Defendant’s plants.

ECF No. 5, PageID.29.

      Plaintiff’s employment relationship with Defendant was strained.
See ECF No. 5. According to his complaint, Plaintiff encountered a

negative work environment created by his subordinates and encouraged

by his superiors. Id. at PageID.29-32. When Plaintiff raised these issues

with Defendant’s personnel management, he was rebuffed, and in some

instances, his integrity and reputation were questioned in front of his

team. Id.

      By April 2019, the situation came to a head. ECF No. 5, PageID.32-

33. During the Defendant’s regional human resources director’s onsite

visit, Plaintiff—who is of Lebanese national origin—complained to the

director about the instances of discrimination based on his national

origin and subsequent retaliation. Id. at PageID.32. And while Plaintiff

was on vacation, he maintains, Defendant’s personnel department acted
                                     2
Case 2:19-cv-11904-TGB-RSW ECF No. 25, PageID.379 Filed 12/22/20 Page 3 of 17




to further undermine him. Id. at PageID.33. At the end of the month,

Defendant asked for Plaintiff’s resignation—but a few days later

terminated him anyway. Id. On June 28, 2019, Plaintiff filed suit

claiming: (i) discrimination on the basis of national origin, and (ii)

retaliation. See ECF No. 5.

      Running parallel with Plaintiff’s period of employment with

Defendant was his Chapter 13 bankruptcy matter. See ECF No. 19-5. At

around the same time he began working for Defendant, on September 19,

2018, Plaintiff filed for Chapter 13 bankruptcy in the United States

Bankruptcy Court for the Eastern District of Michigan. ECF No. 22,

PageID.286. By April 2019, in the same month that Plaintiff lodged
complaints to his superiors about the alleged discriminatory environment

he had faced, Plaintiff also amended his Schedule A/B form1 before the

bankruptcy court, but he made no changes to his answers to questions

requiring disclosure of pending legal claims. ECF No. 19-8, PageID.213.

This includes Items 33 (disclosure regarding “[c]laims against third



1  In Chapter 13 bankruptcy, parties are required to disclose income,
assets, debts, and transactions on a series of forms. On Schedule A/B:
Property, parties must list all assets, such as real estate, money in the
bank, clothing, furniture, boats, other possessions. Included as assets are
any pending legal claims. Question 33 on this Schedule requests
information as to: “ Claims against third parties, whether or not you have
filed a lawsuit or made a demand for payment. Examples: Accidents,
employment disputes, insurance claims, or rights to sue.” ECF No. 19-7,
PageID.197.
                                     3
Case 2:19-cv-11904-TGB-RSW ECF No. 25, PageID.380 Filed 12/22/20 Page 4 of 17




parties, whether or not you have filed a lawsuit or made a demand for

payment”), 35 (disclosure regarding “[a]ny financial assets you did not

already list”), and 63 (disclosure regarding “[t]otal of all property on

Schedule A/B”). Id. at PageID.213-14.

      After this suit had commenced, Plaintiff made several more

amendments. But none disclosed the existence of this employment

discrimination lawsuit to the bankruptcy court. For example, on August

9, 2019, Plaintiff filed an amended Chapter 13 plan. See ECF No. 19-9.

The Plan had called for Plaintiff to make weekly payments to his

creditors but Plaintiff reported that he had missed payments caused by

his unemployment between May and August 2019, and sought
forgiveness from having missed $6109.77 in payments. Though Plaintiff

disclosed some information pertaining to his employment situation in

order to seek this benefit, he did not amend his Schedule A/B to disclose

that he had brought claims against Defendant for lost wages and

damages resulting from workplace discrimination and retaliation, even

though by that time he had filed suit in court. ECF No. 19-9, PageID.220.

      On September 30, 2019, Plaintiff’s amendment disclosed that he

had found new employment and had a new source of income, which was

greater than when he was working for Defendant. ECF No. 22,

PageID.287; ECF No. 19-10, PageID.233 (Amended Schedule I). No

amendment was made for Schedule A/B, and the lawsuit was not

                                     4
Case 2:19-cv-11904-TGB-RSW ECF No. 25, PageID.381 Filed 12/22/20 Page 5 of 17




reported. On November 2, 2019, without knowledge of this suit, the

bankruptcy court entered an amended order confirming Plaintiff’s

bankruptcy plan. See ECF No.19-12.

      Defendant subsequently filed a Rule 12(c) motion for judgment on

the pleadings, arguing that Plaintiff’s claims should be dismissed on the

basis of judicial estoppel because he failed to disclose this suit to the

bankruptcy court. ECF No. 19, PageID.115. Plaintiff responded by

arguing that his omissions were the result of mistake or inadvertence

and that there was an absence of bad faith. See ECF No. 22.

                           II.   Standard of Review

               a. Judgment on the pleadings.

      In a motion for judgment on the pleadings, district courts must take

as true “all well-pleaded material allegations of the pleadings of the

opposing party.” Southern Ohio Bank v. Merrill Lynch, Pierce, Fenner &

Smith, Inc., 479 F.2d 578 (6th Cir. 1973). A motion for judgment on the

pleadings uses the same standard as for a motion to dismiss under Rule
12(b)(6). Warriors Sports, Inc. v. National Collegiate Athletic Ass’n., 623

F.3d 281, 284-85 (6th Cir. 2010). The motion may be granted “only if the

moving party is nevertheless clearly entitled to judgment.” Id. But courts
“need not accept as true legal conclusions or unwarranted factual

inferences.” Mixon v. Ohio, 193 F.3d 389, 400 (6th Cir. 1999). “A Rule

12(c) motion ‘is granted when no material issue of fact exists and the

                                     5
Case 2:19-cv-11904-TGB-RSW ECF No. 25, PageID.382 Filed 12/22/20 Page 6 of 17




party making the motion is entitled to judgment as a matter of law.’”

Paskvan v. City of Cleveland Civil Serv. Comm’n, 946 F.2d 1233, 1235

(6th Cir. 1991).

                             III. Discussion
               a. Rule 12(c) is the appropriate standard of review
                  here because the Court need not review materials
                  beyond those found in the record, exhibits
                  attached to Defendant’s motion, and other public
                  filings.

      The Parties disagree as to which Federal Rule of Civil Procedure

should properly govern Defendant’s motion. See ECF Nos. 19, 22.

Plaintiff asks that because Defendant refers to matters outside the

record, the Court must consider his declarations under Fed. R. Civ. Pro.
12(c) and that Defendant’s motion to dismiss should be treated as a

motion for summary judgment under Fed. R. Civ. Pro. 56. ECF No. 22,

PageID.293-95. Defendant counters that because it has only attached

materials to its motion that are matters of public record, which are

properly reviewable under Rule 12(c), the Court should reject Plaintiff’s

argument. ECF No. 23, PageID.328 (citing Buck v. Thomas M. Cooley

Law School, 597 F.3d 812, 816 (6th Cir. 2010)).

      In making his case, Plaintiff relies on Rondigo, LLC v. Twp. of

Richmond, which considered whether to apply Rule 12(b)(6) or Rule 56

when matters outside the pleadings are included in a motion. 641 F.3d
673, 680-81 (6th Cir. 2011). The court concluded that when it considers

                                     6
Case 2:19-cv-11904-TGB-RSW ECF No. 25, PageID.383 Filed 12/22/20 Page 7 of 17




material outside the pleadings, “the motion to dismiss must be treated as

a motion for summary judgment under Rule 56 and all parties must be

given a reasonable opportunity to present all material pertinent to the

motion.” Id. at 680. But the court clarified this rule by stating that
converting a motion for judgment on the pleadings to a Rule 56 motion

for summary judgment is inappropriate when courts merely consider

“exhibits attached [to the complaint], public records, items appearing in
the record of the case and exhibits attached to defendant’s motion to

dismiss so long as they are referred to in the complaint and are central

to the claims therein.” Id. at 680-81.

      In contrast, Defendant relies on Buck v. Thomas M. Cooley Law
School for the proposition that “a court may take judicial notice of other

court proceedings without converting the motion into one for summary

judgment.” 597 F.3d at 816. There, the court acknowledged that

“typically courts are limited to the pleadings when faced with a motion

under Rule 12(b)(6).” Id. Both Rondigo and Buck thus agree that courts

may also consider public records without altering the standard of review
for a motion for judgment on the pleadings. In other words, courts

considering a judgment on the pleadings may look to materials outside

the complaint without altering the standard of review so long as they are

“exhibits attached [to the complaint], public records, items appearing in




                                     7
Case 2:19-cv-11904-TGB-RSW ECF No. 25, PageID.384 Filed 12/22/20 Page 8 of 17




the record of the case and exhibits attached to defendant’s motion to

dismiss.” See Rondigo, 641 F.3d at 680-81.

        Here, to resolve Defendant’s motion, the Court need only consider

matters of public record, exhibits attached to the complaint, and items

appearing in the record of the case. See id. Therefore, the Court will not

convert Defendant’s motion for judgment on the pleadings into one for

summary judgment. See id; see also JP Morgan Chase Bank, N.A. v.

Winget, 510 F.3d 577, 581 (6th Cir. 2007) (stating that courts use the

same standard of review for motions brought pursuant to Rule 12(c) as

they do for motions brought pursuant to Rule 12(b)(6)).
                b. The Wyndham judicial estoppel factors.

        Turning to the next issue, the Court must determine whether

Defendant’s affirmative defense of judicial estoppel bars Plaintiff’s suit

here.

        Defendant argues that the Court should apply the doctrine of

judicial estoppel to prevent Plaintiff from pursuing this case because

Plaintiff failed to amend his bankruptcy schedules to disclose as an asset

his pending lawsuit alleging national origin discrimination and

retaliation. See ECF No. 19. Plaintiff responds that he was mistaken and

inadvertently assumed that his bankruptcy matter did not require him

to report this case unless he received an award. ECF No. 22, PageID.289.

Defendant replies that, regardless of whether Plaintiff had received an

                                     8
Case 2:19-cv-11904-TGB-RSW ECF No. 25, PageID.385 Filed 12/22/20 Page 9 of 17




award, Plaintiff had an ongoing duty to report possible lawsuits and

correct initial omissions and that his omission was the result of bad faith.

ECF No. 23, PageID.333.

      Judicial estoppel is an equitable doctrine that protects “the

integrity of the courts by preventing a party from abusing the judicial

process through cynical gamesmanship.” White v. Wyndham Vacation

Ownership, Inc., 617 F.3d 472, 476 (6th Cir. 2010). District courts may

apply judicial estoppel where a party “(1) assert[s] a position that is

contrary to one that the party has asserted under oath in a prior

proceeding” and where “(2) the prior court adopted the contrary position

either as a preliminary matter or as part of a final disposition.” Id. But
even if these threshold elements are satisfied, “judicial estoppel is

inappropriate in cases of conduct amounting to nothing more than

mistake or inadvertence.” Id. A party’s failure to report a claim to a

bankruptcy court may be declared inadvertent: “(1) where the debtor

lacks knowledge of the factual basis of the undisclosed claims, and (2)

where the debtor has no motive for concealment.” Id.

      Furthermore, if the record establishes that a plaintiff had

knowledge of the claim and motive for concealment, the plaintiff can

prevent judicial estoppel by showing an “absence of bad faith.” Id. at 476.

In order to show an absence of bad faith, a party must provide evidence

of efforts taken to correct the initial omission. Id. at 480. The court weighs

                                      9
Case 2:19-cv-11904-TGB-RSW ECF No. 25, PageID.386 Filed 12/22/20 Page 10 of 17




 the timing, extent, and effectiveness of those efforts to determine

 whether to apply judicial estoppel. Id.
               c. Judicial estoppel bars this suit because Plaintiff’s
                  effort to correct his omission was inadequate and
                  suggests bad faith.

      Several undisputed facts narrow the inquiry. First is that the

 threshold Wyndham judicial estoppel factors apply here. Plaintiff

 omitted the existence of this suit in the course of several amendments to
 his bankruptcy schedule, resulting in “a position that is contrary to the

 one that [he] has asserted under oath in a prior proceeding.” See ECF No.

 22, PageID.289; see also Wyndham, 617 F.3d at 476. And because the

 bankruptcy court made determinations regarding Plaintiff’s bankruptcy

 matter without knowledge of this suit, “the prior court adopted the

 contrary position either as a preliminary matter or as part of a final
 disposition.” See ECF No. 22, PageID.292; see also ECF No. 22-5,

 PageID.317; Wyndham, 617 F.3d at 476.

      Proceeding to the mistake or inadvertence prong under Wyndham,

 the record shows that Plaintiff had “knowledge of the factual basis of the

 undisclosed claims” because it is undisputed that from April 2019 to June

 10, 2020, Plaintiff failed to give notice to the bankruptcy court of both his

 potential legal claim and when it was actually filed. See ECF Nos 1, 23-

 2; see also Wyndham, F3.d at 476. Within this period includes instances



                                      10
Case 2:19-cv-11904-TGB-RSW ECF No. 25, PageID.387 Filed 12/22/20 Page 11 of 17




 where Plaintiff took advantage of several opportunities to amend his

 bankruptcy schedule.

      Thus, the remaining issues to be addressed under the mistake or

 inadvertence prong under Wyndham are (i) whether Plaintiff had a

 motive for concealment and (ii) whether Plaintiff has shown an “absence

 of bad faith.” See Wyndham, 617 F.3d at 476. Several cases are

 instructive to the Court’s analysis.

      White v. Wyndham presents a set of facts with “limited and

 ineffective” corrections of initial omissions of disclosures that lead the

 Sixth Circuit to affirm the application of judicial estoppel to bar the

 lawsuit. Id. at 482. There, the plaintiff attempted to correct a similar

 initial omission by filing with the district court an affidavit from her
 attorney stating that he had discussed his claim during a bankruptcy

 hearing. However, the affidavit lacked specific information regarding the

 alleged corrections, and a transcript of the hearing contained no record

 of the alleged discussion. Id. at 480-81. The plaintiff also sought to correct

 her initial omission by filing with the bankruptcy court an application to

 employ counsel, which identified the existence of a lawsuit, but did not

 state whether the plaintiff was the plaintiff or the defendant. Id. Both

 the affidavit and the application were submitted prior to the defendant’s

 motion for summary judgment raising the judicial estoppel issue. Id. at

 480. After the defendant filed its summary judgment motion, the plaintiff

                                        11
Case 2:19-cv-11904-TGB-RSW ECF No. 25, PageID.388 Filed 12/22/20 Page 12 of 17




 partially amended her “Statement of Financial Affairs” to reflect her

 harassment claim, but her amendment did not “adequately fix” her

 filings, rather, it “only updated a part of them.” Id. at 481.

      Similarly, in Lewis v. Weyerhaeuser Co., the Sixth Circuit affirmed

 the application of judicial estoppel, focusing on the plaintiff’s failure to

 make attempts to correct prior omissions and the questionable timing of

 the events. 141 Fed. App’x 420 (6th Cir. 2005). There, the plaintiff filed a

 lawsuit in federal district court alleging employment discrimination

 claims. Id. However, the court found that none of the plaintiff’s evidence

 suggested that her suit was revealed to the bankruptcy court prior to the

 approval of the bankruptcy plan, and that the plaintiff never sought to
 amend her bankruptcy schedules nor make any sort of attempt to inform

 the bankruptcy court of her discrimination case. Id. at 427. The court

 further found a motive to conceal because “[i]t is always in a Chapter 13

 petitioner’s interest to minimize the income and assets.” Id. at 426.

 Moreover, although there was some evidence suggesting plaintiff

 contacted a member of the bankruptcy court, it was not enough to give
 notice of an actual omission. Id. at 427. The court also found an absence

 of bad faith because the discrimination claim was filed after the

 bankruptcy plan was approved. Id.

      In contrast, in Eubanks v. SBSK Fin. Grp., Inc., the Sixth Circuit

 reversed the application of judicial estoppel, focusing on plaintiff’s

                                      12
Case 2:19-cv-11904-TGB-RSW ECF No. 25, PageID.389 Filed 12/22/20 Page 13 of 17




 numerous and effective attempts to correct the initial omission. 385 F.3d

 894 (6th Cir. 2004). There, the plaintiffs amended their bankruptcy

 schedules to list the defendant as a creditor, attempted to amend their

 schedules a second time, and put the court on notice of the relevant claim
 through correspondence, motions, and status-conference requests. Id. at

 898-99. In particular, the court stressed how plaintiffs made numerous

 and effective attempts to correct the initial omission before and after the
 defendant filed a motion to dismiss based on a claim of judicial estoppel.

 Id.

       Having reviewed the case law addressing the issues of “mistake or

 inadvertence” and an “absence of bad faith” in the bankruptcy context,
 the question before the Court is whether the record here suggests

 Plaintiff’s conduct is more like the facts in Lewis and Wyndham or

 Eubanks. Indeed, some facts tend to weigh in Plaintiff’s favor and suggest

 that his conduct was the result of mistake or inadvertence. Plaintiff did

 amend his bankruptcy schedule a few times to reflect changes to his

 income. ECF No. 22, PageID.287. Importantly, on September 30, 2019,
 Plaintiff amended his bankruptcy schedule to reflect his new

 employment, which provided him a greater income than when he worked

 for Defendant. ECF No. 22-6. And on November 11, 2019, the bankruptcy

 court issued an amended order confirming his payment plan requiring

 Plaintiff to “[pay] off 100% of his indebtedness to his creditors under a


                                     13
Case 2:19-cv-11904-TGB-RSW ECF No. 25, PageID.390 Filed 12/22/20 Page 14 of 17




 five year plan.” ECF No. 22, PageID.287. The Court also acknowledges

 that Plaintiff maintains that he was unaware that his bankruptcy matter

 and this suit were related and that he does not blame his counsel for the

 omission. ECF No. 22, PageID.286.

      But in considering the timing, extent, and effectiveness of his

 efforts, the Court concludes that Plaintiff has not established mistake nor

 has he shown an absence of bad faith. See Wyndham, 617 F.3d at 480.

 The fact most fatal to his position is that Plaintiff did not notify the

 bankruptcy court of this suit until June 10, 2020, a year from the date he

 initiated this suit and about fourteen months from when the events

 giving rise to its cause of action took place. In other words, for fourteen
 out of the twenty-one months Plaintiff’s bankruptcy matter was pending,

 Plaintiff was derelict in his ongoing duty to report any “[c]laims against

 third parties, whether or not you have filed a lawsuit or made a demand

 for payment.” ECF No. 19-7, PageID.191. Moreover, in contrast to

 Eubanks, where the plaintiff made multiple attempts to notify the

 bankruptcy court of his suit, here the June 10, 2020 amendment is
 Plaintiff’s sole attempt to notify the Bankruptcy Court of this suit. See

 385 F.3d at 898-99.

      The sequence of events is also not on Plaintiff’s side. In Eubanks

 the plaintiff attempted to provide notice to the bankruptcy court prior to

 the defendant filing a motion to dismiss on a claim of judicial estoppel.

                                     14
Case 2:19-cv-11904-TGB-RSW ECF No. 25, PageID.391 Filed 12/22/20 Page 15 of 17




 See id. Here, it is no help that Plaintiff had amended his bankruptcy

 schedule before Defendant filed its motion to dismiss because those

 amendments had nothing to do with giving the bankruptcy court notice

 of this suit. And while Plaintiff claims that he was unaware that his
 bankruptcy matter had any relation to this suit,2 he has no explanation

 as to why he waited three months after Defendant had brought his

 omission to his attention to attempt to notify the bankruptcy court. See

 ECF No 19 (Defendant’s Motion to Dismiss, filed March 23, 2020).

      Moreover, Plaintiff’s amendment to his bankruptcy schedule was

 limited, ineffective, and contradictory because it states that his expected

 value from this suit is $25,000 when he has represented to this Court, a
 year prior in his Complaint, that he believes its value is in excess of

 $75,000 “exclusive of costs, interest and attorney fees.” ECF No. 23-2,

 PageID343-44; see also ECF No. 5, PageID.28. Such substantial and

 inexplicable differences in Plaintiff’s representations of this suit’s

 expected value when he is before this Court and when he is before the

 bankruptcy court lends credence to the presumption that “[i]t is always




 2 As to this claim, the Court must be skeptical. In his multiple
 amendments, Plaintiff had to review and agree to Schedule A/B’s plain
 text: “33. Claims against third parties, whether or not you have filed a
 lawsuit or made a demand for payment. Examples: Accidents,
 employment disputes, insurance claims, or rights to sue.” (emphasis
 added). ECF No. 19-8, PageID.213.
                                    15
Case 2:19-cv-11904-TGB-RSW ECF No. 25, PageID.392 Filed 12/22/20 Page 16 of 17




 in a Chapter 13 petitioner’s interest to minimize income and assets.” See

 Lewis, 141 Fed. App’x at 426.

      Finally, Plaintiff contends that because the bankruptcy court

 ultimately approved a bankruptcy schedule where he must pay off his

 creditors completely, he did not stand to benefit from his omission and at

 worse, his omission was harmless. ECF No. 22, PageID.287. Never mind

 that this is an after-the-fact justification because Plaintiff could not have

 known during the period when he failed to give notice of this suit what

 the bankruptcy court would have approved. This reason fails to show an

 absence of bad faith. More relevant to the public policy animating the

 doctrine of judicial estoppel, Plaintiff ignores the benefit from being able
 to make smaller monthly payments and having more time to make such

 payments. As a result, it follows that Plaintiff’s creditors are harmed

 from his omission because they do not receive their payments in a prompt

 fashion and in accordance with what bankruptcy law demands. Courts

 are required to apply the doctrine of judicial estoppel in the bankruptcy

 context to avoid this exact outcome. See Wyndham, 617 F.3d at 476.

                                 CONCLUSION

      For the reasons just stated, Plaintiff has failed to establish that his
 conduct was not the product of mistake or bad faith. The Court holds that

 Plaintiff’s employment discrimination claims are judicially estopped.

 Therefore, Defendant’s Motion to Dismiss is GRANTED.

                                      16
Case 2:19-cv-11904-TGB-RSW ECF No. 25, PageID.393 Filed 12/22/20 Page 17 of 17




 IT IS SO ORDERED.


 Dated: December 22, 2020       s/Terrence G. Berg
                                TERRENCE G. BERG
                                UNITED STATES DISTRICT JUDGE




                                     17
